Citation Nr: 0947305	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service from October 1943 to July 1946.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2008 denial letter and rating decision by the 
Oakland, California RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in October 2007; the immediate cause of 
death was cardiac arrest with antecedent chest pain listed as 
an underlying cause; hypertension and renal failure were 
listed as other significant conditions contributing to death 
but not resulting in the underlying chest pain.

2.  At the time of his death, the Veteran was service-
connected for posttraumatic stress disorder (PTSD), rated 100 
percent disabling since March 6, 2006.

3.  It is reasonably shown that the Veteran's service-
connected PTSD contributed to the hypertension that 
contributed to cause his death.


CONCLUSION OF LAW

Service connection  for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
appellant's claim, there is no reason to belabor the impact 
of the VCAA on this matter.

B.  Factual Background and Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was the principal or contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  It is not 
sufficient to show that a service-connected disability 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of his death, the Veteran was receiving 
disability compensation at the 100 percent rate for PTSD.  
The grant of PTSD was based, in part, on his experiences as a 
Marine who participated in the assault and capture of Iwo 
Jima in February and March 1945.  The appellant contends that 
service connection for the cause of the Veteran's death is 
warranted because his service-connected PTSD led to the 
hypertension that was listed as a significant condition 
contributing to death on the Veteran's death certificate.

The record includes both medical evidence that tends to 
support the appellant's claim of service connection for the 
cause of the Veteran's death and medical evidence that is 
against her claim.  In evaluating medical opinions, the Board 
may place greater weight on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professionals, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board finds an approximate balance of positive and 
negative evidence with respect to the question whether the 
Veteran's service-connected PTSD contributed to the 
hypertension that caused his death.  The positive evidence 
includes an October 2007 VA medical opinion by a nurse 
practitioner that noted that, after a thorough review of the 
claims file and "an abundance of literature discussing the 
correlation of hypertension and posttraumatic stress 
disorder," it was "more likely than not that [the 
Veteran's] posttraumatic stress disorder did contribute to 
his hypertension, at a minimum aggravating the 
hypertension."  She noted that, while it is know that 
individuals with PTSD "may develop elevated blood pressure 
readings in response to a catecholamine release, typically 
readings are temporary and not the sustained variety that is 
seen in an individual with systemic arterial hypertension."  
She stated that she would rarely acknowledge a correlation 
between hypertension and PTSD but stated that "if there was 
ever a case for posttraumatic stress disorder resulting in 
some degree of hypertension this would be it."  She also 
noted the Veteran's long history of severe PTSD with an 
anxiety type response.  Other positive evidence includes an 
August 2008 medical opinion prepared by the Veteran's 
treating psychologist, T.S. Lale, Ph.D.  Dr. Lale opined that 
the Veteran's "cause of death (hypertension, coronary artery 
disease, and cardiac arrest), was more likely than not 
related to the Post Traumatic Stress Disorder that occurred 
during this veteran's military service."

The record also contains two equivocal opinions from 
physicians that treated the Veteran.  S. Sambasivan, M.D., 
who specialized in nephrology and internal medicine and 
critical care medicine, noted that the Veteran had "post 
traumatic stress disease and this can lead on to anxiety and 
eventually hypertension."  Also, T. Nandakumar, M.D., stated 
that hypertension "could be the result of increased stress 
(PTSD), depression, and obesity."

Additional evidence that is at least equivocal, if not 
negative, consists of a May 2008 VA medical opinion by T. 
Gamsky, M.D., which noted Dr. Sambasivan's statement as well 
as numerous medical articles in the file which the appellant 
had printed from the internet which suggested a link between 
PTSD and hypertension.  Interestingly, Dr. Gamsky noted that 
a review of the service treatment records revealed that the 
Veteran had pre-hypertensive blood pressure readings in 
service which may increase the risk of hypertension later in 
life.  With respect to a relationship between the service-
connected PTSD and hypertension, Dr. Gamsky found that there 
was not sufficient evidence in the file to make a 
determination on a more likely than not basis [Notably, the 
appellant's burden of proof in this matter is less stringent 
than more likely than not.]..  Dr. Gamsky did not mention the 
positive VA medical opinion dated in 2007 in his report.

Resolving all reasonable doubt in the appellant's favor, the 
Board finds that the evidence reasonably establishes that the 
Veteran's 100 percent compensable PTSD contributed to his 
hypertension, a contributory cause of his death.  
Consequently, service connection for the cause of the 
Veteran's death is warranted; entitlement to DIC benefits is 
established. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


